     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.41 Page 1 of 15



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABONILICO LAMAR CARROLL,                           Case No.: 3:19-cv-02073-AJB-NLS
     CDCR #BK-9830,
12
                                       Plaintiff,       ORDER:
13
     v.                                                 (1) GRANTING PLAINTIFF’S
14
     SAN DIEGO COUNTY JAIL SHERIFF;                     MOTION TO PROCEED IN FORMA
15   DEPUTY CAMPBELL;                                   PAUPERIS [ECF No. 6]
16   DEPUTY SHERIFFS SUPERVISORS;
     CITY OF SAN DIEGO,                                 AND
17
                                    Defendants.         (2) SUA SPONTE DISMISSING
18
                                                        COMPLAINT FOR FAILING TO
19                                                      STATE A CLAIM PURSUANT TO
                                                        28 U.S.C. § 1915(e)(2)(B) AND
20
                                                        § 1915A(b)(1)
21
22         On October 28, 2019, Abonilico Lamar Carroll (“Plaintiff”), a former pretrial
23   detainee 1 at the San Diego County Central Jail (“SDCCJ”) in San Diego, California, filed
24   a civil rights complaint pursuant to 42 U.S.C. § 1983. See ECF No. 1 (“Compl.”). Plaintiff
25
26
     1
27     According to Plaintiff’s Trust Fund Account Statement filed on May 7, 2020, he is
     currently incarcerated at North Kern State Prison in Delano, California. See ECF No. 6 at
28   1.
                                                    1
                                                                            3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.42 Page 2 of 15



1    seeks injunctive relief enjoining Defendants from conducting “illegal searches” on persons
2    who have not yet been convicted, and $17 million in general and punitive damages based
3    on claims that he was unlawfully strip searched at the SDCCJ on September 19, 2019. Id.
4    at 1-2, 4-6, 8. 2
5           On December 9, 2019, the Court denied Plaintiff’s initial motion to proceed in forma
6    pauperis (“IFP”) because Plaintiff failed to include a certified trust account statement. See
7    28 U.S.C. § 1915(b)(1). Therefore, the Court dismissed Plaintiff’s case, but granted him
8    forty-five (45) days to either pay the entire $400 filing fee or properly move to proceed
9    IFP. See ECF No. 3.
10          On December 26, 2019, the Court’s December 9, 2019 Order was returned as
11   undeliverable. See ECF No. 4. Approximately one week later, on January 2, 2020, Plaintiff
12   notified the Court of his change of address, but the case remained closed. See ECF No. 5.
13   On May 7, 2020, however, Plaintiff submitted a Prisoner Trust Fund Account Statement,
14   which the Court now liberally construes as his intent to re-open the case, and to renew his
15   initial request to proceed IFP pursuant to 28 U.S.C. § 1915(a). See ECF No. 6.
16   I.     Motion to Proceed IFP
17          All parties instituting any civil action, suit or proceeding in a district court of the
18   United States, except an application for writ of habeas corpus, must pay a filing fee of
19
20
21
22   2
       Because Plaintiff has since been convicted and is no longer detained at the SDCCJ, his
23   claims for injunctive relief with respect to SDCCJ policy or procedure have been rendered
     moot. See Darring v. Kincheloe, 783 F.2d 874, 876–77 (9th Cir. 1986) (inmate’s claim for
24   injunctive relief should be dismissed as moot when transferred to another prison and no
25   reasonable expectation or demonstrated probability that he would again be subjected to
     conditions from which he seeks injunctive relief); see also Wiggins v. Alameda Cnty. Bd.
26   of Supervisors, No. C 94-1172 VRW, 1994 WL 327180, at *2 n.1 (N.D. Cal. June 22,
27   1994) (noting that prisoner lacked standing to seek injunctive relief related to prison
     conditions at Alameda County Jail because he had been transferred to San Quentin State
28   Prison).
                                                   2
                                                                               3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.43 Page 3 of 15



1    $400.3 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
4    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
5    proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
6    Bruce v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185
7    (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28 U.S.C.
8    § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
9          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
10   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
11   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
12   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
13   trust account statement, the Court assesses an initial payment of 20% of (a) the average
14   monthly deposits in the account for the past six months, or (b) the average monthly balance
15   in the account for the past six months, whichever is greater, unless the prisoner has no
16   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
17   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
18   month’s income, in any month in which his account exceeds $10, and forwards those
19   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
20   136 S. Ct. at 629.
21         As noted above, Plaintiff has now submitted a certified copy of his California
22   Department of Corrections and Rehabilitation (“CDCR”) Inmate Statement Report
23   showing his trust account activity. See ECF No. 6 at 1; 28 U.S.C. § 1915(a)(2); S.D. Cal.
24
25
26   3
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    3
                                                                                3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.44 Page 4 of 15



1    CivLR 3.2; Andrews, 398 F.3d at 1119. This statement shows that Plaintiff had no available
2    funds to his credit at the time of filing. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no
3    event shall a prisoner be prohibited from bringing a civil action or appealing a civil action
4    or criminal judgment for the reason that the prisoner has no assets and no means by which
5    to pay the initial partial filing fee.”); Taylor, 281 F.3d at 850 (finding that 28 U.S.C. §
6    1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case based
7    solely on a “failure to pay . . . due to the lack of funds available to him when payment is
8    ordered.”).
9          Therefore, the Court GRANTS Plaintiff’s renewed Motion to Proceed IFP (ECF No.
10   6), declines to exact any initial filing fee because his trust account statement shows he “has
11   no means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Secretary of the CDCR to
12   collect the entire $350 balance of the filing fees required by 28 U.S.C. § 1914 and forward
13   them to the Clerk of the Court pursuant to the installment payment provisions set forth in
14   28 U.S.C. § 1915(b)(1). See id.
15   II.   Initial Screening Pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A
16          A.     Standard of Review
17         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
18   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes,
19   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
20   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
21   immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28 U.S.C.
22   § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc));
23   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
24   § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
25   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
26   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
27   680, 681 (7th Cir. 2012)).
28   ///
                                                   4
                                                                               3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.45 Page 5 of 15



1          “The standard for determining whether a plaintiff has failed to state a claim upon
2    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
3    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
4    1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
5    2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
6    applied in the context of failure to state a claim under Federal Rule of Civil Procedure
7    12(b)(6)”). Federal Rules of Civil Procedure 8 and 12(b)(6) require a complaint to “contain
8    sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
9    face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
10         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
11   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
12   Id. “Determining whether a complaint states a plausible claim for relief [is] . . . a context-
13   specific task that requires the reviewing court to draw on its judicial experience and
14   common sense.” Id. The “mere possibility of misconduct” or “unadorned, the defendant-
15   unlawfully-harmed me accusation[s]” fall short of meeting this plausibility standard. Id.;
16   see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
17         B.     Plaintiff’s Allegations
18         Plaintiff’s Complaint names the “San Diego County Jail Sheriff,” Deputy Campbell,
19   “Deputy Sheriffs Supervisors,” and the City of San Diego as Defendants. See Compl. at 2.
20         On September 19, 2019, Plaintiff claims he and several other inmates at the SDCCJ
21   were “wok[en] up out of [their] sleep in the middle of the night” and ordered “to the
22   recreational yard” for unknown reasons. Id. at 3-4. Plaintiff alleges an unidentified deputy
23   carried a shotgun from behind the group, intimidated and “scream[ed] threats to do harm”
24   while he followed his fellow detainees toward the yard. Id. at 3. After the detainees’
25   personal property was searched, Plaintiff claims he was told to strip despite complaining
26   to Deputy Campbell that he had already been “strip frisked,” x‒rayed, and searched when
27   he was initially booked into the county jail. Id. at 3, 4. Plaintiff also claims he told Deputy
28   Campbell that he did not want to “show him [his] body” because he was a victim of sexual
                                                    5
                                                                                 3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.46 Page 6 of 15



1    abuse in the past. Id. Plaintiff further alleges that Deputy Campbell told him that the strip
2    search “wasn’t his call[,] it was his superior[’s].” Id. at 4.
3          Plaintiff claims the strip search “triggered [his] PTSD” and a bout of depression due
4    to “being sexually abused by gun[g]-ho deput[ies] humiliating inmates [by] looking into
5    inmates’ anuses just for giggles and laughs.” Id. at 3.
6          Plaintiff also claims that the San Diego County Jail Sheriff and other unnamed
7    Deputy Sheriffs Supervisors—including the SDCCJ’s watch commander—violated his
8    constitutional rights because they “gave the authorization and command to search all
9    inmates against their will under intimidation, fear, and under duress.” Id. at 2. Additionally,
10   Plaintiff seeks to hold the Sheriff liable because all inmates “are under his direct care and
11   supervision” and because his subordinates report to him. Id. at 5.
12         Finally, Plaintiff claims the City of San Diego violated his constitutional rights
13   because it gave its “subordinates the power to do any and all things” to its inmates “under
14   [its] care and supervision.” Id. at 2.
15         C.     42 U.S.C. § 1983
16         Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
17   statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
18   1063, 1067 (9th Cir. 2006). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege
19   two essential elements: (1) that a right secured by the Constitution or laws of the United
20   States was violated, and (2) that the alleged violation was committed by a person acting
21   under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d
22   1030, 1035-36 (9th Cir. 2015).
23         D.     Discussion
24                1.     Supervisor Liability
25         As pleaded, it appears Plaintiff seeks to hold the “San Diego County Jail Sheriff”
26   and other unnamed “Deputy Sheriffs Supervisors” liable for the acts of their subordinates.
27   See Compl. at 2. Plaintiff claims that “the Sheriff of San Diego is responsible for the
28   treatment his subordinates” give inmates. Id. at 5. Moreover, he claims that “all of the
                                                     6
                                                                                3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.47 Page 7 of 15



1    supervisors”—including the watch commander and other unnamed sergeants and
2    lieutenants—gave their subordinates the order for the “dehumanizing search[ ].” Id. at 6.
3          Plaintiff includes no further factual allegations describing any individual acts or
4    omissions from the Sheriff or any other unnamed county supervisors. As such, his broad
5    and generalized allegations fail to show how, or to what extent, the Sheriff or any of the
6    unnamed supervisors may be held individually liable for any constitutional injury. See
7    Iqbal, 556 U.S. at 676-77; Jones v. Cmty. Redevelopment Agency of City of Los Angeles,
8    733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least some
9    degree of particularity overt acts which defendants engaged in” in order to state a claim).
10   “[V]icarious liability is inapplicable to . . . § 1983 suits.” Iqbal, 556 U.S. at 676. Instead,
11   “Plaintiff must plead that each Government-official defendant, through [his] own
12   individual actions, has violated the Constitution” in order to plead a plausible claim for
13   relief. Id.; see also Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (supervisor
14   may be held liable under §1983 only if there is “a sufficient causal connection between the
15   supervisor’s wrongful conduct and the constitutional violation”) (citations and internal
16   quotation marks omitted).
17         As pleaded, Plaintiff’s Complaint is devoid of factual allegations sufficient to show
18   that the San Diego County Sheriff “participated in or directed [other deputies’] violations,
19   or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040,
20   1045 (9th Cir.1989); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009); accord Starr
21   v. Baca, 652 F.3d 1202, 1207–08 (9th Cir. 2011) (“A supervisor can be liable in his
22   individual capacity for his own culpable action or inaction in the training, supervision, or
23   control of his subordinates; for his acquiescence in the constitutional deprivation; or for
24   conduct that showed a reckless or callous indifference to the rights of others.”); Fayle v.
25   Stapley, 607 F.2d 858, 862 (9th Cir. 1979) (when a named defendant holds a supervisorial
26   position, the causal link between the defendant and the claimed constitutional violation
27   must be specifically alleged); Victoria v. City of San Diego, 326 F. Supp. 3d 1003, 101
28   ///
                                                    7
                                                                                3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.48 Page 8 of 15



1    (S.D. Cal. 2018) (“Liability under § 1983 arises only upon a showing of personal
2    participation by the defendant.”).
3                 2.     Monell Municipal Liability Claims
4          To the extent Plaintiff seeks to bring claims against the City or County of San
5    Diego, 4 the Court also finds he has failed to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii);
6    § 1915A(b)(1). Local government entities can be held liable under § 1983 if the allegedly
7    unconstitutional actions of its employees are alleged to have been taken pursuant to a
8    “policy statement, ordinance, regulation, or decision officially adopted and promulgated
9    by that body’s officers.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).
10   Alternatively, local government entities also can be liable for adopting an unconstitutional
11   custom, even if such custom has not received formal approval through the body’s official
12   decision-making channels. Id. at 690-91. But a local government entity cannot be held
13   liable under § 1983 simply because it employs someone who has allegedly acted
14   unlawfully. Id. at 691, 694.
15         Here, Plaintiff fails to specify which municipal policy or custom was the “moving
16   force” behind the alleged deprivation of his constitutional rights. Bd. of Cnty. Comm’rs of
17   Bryan Cnty., Oklahoma v. Brown, 520 U.S. 397, 400 (1997). Instead, he claims generally
18   that the alleged unconstitutional search committed by Deputy Campbell was pursuant to
19   the County’s “system” of “friv[o]lous searches.” See Compl. at 5, 6. Such general
20   allegations fall short of pleading a viable Monell claim, as they are vague, conclusory, and
21   speculative. See Iqbal, 556 U.S. at 678; Hernandez v. Cnty. of Tulare, 666 F.3d 631, 636-
22   37 (9th Cir. 2012) (applying Iqbal pleading standards to Monell claims). Therefore, the
23
24
     4
25    To the extent Plaintiff seeks to hold the City of San Diego liable for “employ[ing] these
     deputy sheriff[s] inside their County Jail system” see Compl., at 2, the City is not a proper
26   party. See Leon v. Cnty. of San Diego, 115 F. Supp. 2d 1197, 1203 (S.D. Cal. 2000)
27   (concluding that the San Diego County Sheriff “acts on behalf of the county, not the state,
     when operating the San Diego County Jail and making policy concerning the treatment of
28   inmates or arrestees.”).
                                                    8
                                                                                 3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.49 Page 9 of 15



1    Court concludes that Plaintiff’s Monell claims against the City, the County, and/or the
2    County Sheriff must also be dismissed for failure to state a claim upon which relief may
3    be granted pursuant to § 1983.
4                 3.     Strip Search Claim
5          Plaintiff’s main underlying claim is that his September 19, 2019 strip search was an
6    illegal search and seizure. See Compl. at 2-6. The Fourth Amendment applies to a jail’s
7    policy of strip searches of detainees. See Bull v. City of San Francisco, et al., 595 F.3d 964,
8    974-75, 982 (9th Cir. 2010) (en banc) (upholding San Francisco County Jail policy
9    “requiring strip searches of all arrestees classified for custodial housing in the general
10   population []as facially reasonable under the Fourth Amendment, notwithstanding the lack
11   of individualized reasonable suspicion as to the individuals searched.”). Generally, strip
12   searches do not violate the Fourth Amendment rights of prisoners or pretrial detainees, so
13   long as they are conducted in a reasonable manner. See Bell v. Wolfish, 441 U.S. 520, 561
14   (1979) (finding routine body cavity searches of inmates after outside contact to be
15   constitutional if conducted in a reasonable manner); see also Florence v. Bd. of Chosen
16   Freeholders of the Cnty. of Burlington, 566 U.S. 318, 324, 339 (2012) (holding that strip
17   searches involving the removal of pretrial detainee’s clothing and visual inspection of his
18   ears, nose, mouth, hair, scalp, skin, “other body openings,” genitalia, and rectal cavity,
19   “regardless of the circumstances of the arrest, the suspected offense, or the detainee’s
20   behavior, demeanor, or criminal history,” are reasonable searches under the Fourth
21   Amendment)); see also Yourke v. City & Cty. of San Francisco, 473 F. App’x 725, 726
22   (9th Cir. 2012).
23         Still, “intentional harassment of even the most hardened criminals cannot be
24   tolerated” by the Fourth Amendment’s protections. Hudson v. Palmer, 468 U.S. 517, 528
25   (1984). Thus, strip searches that are “excessive, vindictive, harassing, or unrelated to any
26   legitimate penological interest” may be unconstitutional. Michenfelder v. Sumner, 860 F.2d
27   328, 332 (9th Cir. 1988); see also Shorter v. Baca, 895 F.3d 1176, 1191 (9th Cir. 2018)
28   (noting that court need not defer to jail officials “if plaintiffs in § 1983 actions demonstrate
                                                    9
                                                                                 3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.50 Page 10 of 15



1    that they have been subjected to search procedures that are an unnecessary, unjustified, or
2    exaggerated response to concerns about jail safety.”). However, strip searches that are
3    limited to “visual inspection,” even if “invasive and embarrassing,” are not necessarily
4    unreasonable. See Bull, 595 F.3d at 975 (holding that visual strip searches that are held in
5    a “professional manner and in a place that afforded privacy” and done to prevent the
6    smuggling of contraband did not violate Fourth Amendment).
7          Determining if a search is reasonable under the Fourth Amendment requires that a
8    court conduct a case-by-case “‘balancing of the need for the particular search against the
9    invasion of personal rights that the search entails.’” Id. at 972 (quoting Bell, 411 U.S. at
10   558). “The required factors for courts to consider include: (1) the scope of the particular
11   intrusion, (2) the manner in which it is conducted, (3) the justification for initiating it, and
12   (4) the place in which it is conducted.” Byrd v. Maricopa Cnty Sheriff’s Dep’t, 629 F.3d
13   1135, 1141 (9th Cir. 2011) (en banc) (internal quotation marks omitted).
14         Here, Plaintiff fails to allege sufficient facts sufficient to show his September 19,
15   2019 strip search was unreasonable. Routine visual body cavity searches without physical
16   contact satisfy the Fourth Amendment, the justification being a means to prevent the
17   smuggling of contraband and weapons within the facility. See Bell, 441 U.S. at 559; Bull,
18   595 F.3d at 976. Plaintiff contends the September 19, 2019 search was conducted “in the
19   middle of the night,” see Compl., at 3‒4, but he offers no “further factual enhancement” to
20   suggest any improper justification, and does not explain how or why the scope, manner,
21   circumstance, or the place in which it was conducted rendered it unreasonable. See Iqbal,
22   556 U.S. at 678 (citing Twombly, 550 U.S. at 557); see Jefferson v. Villanueva, No. CV
23   19-8140-PA (KK), 2020 WL 551597, at *7 (C.D. Cal. Feb. 4, 2020) (finding pretrial
24   detainee’s claims of being woken up early, ordered to strip in the rec yard, and told to “bend
25   over and c[ough] 10 to 15 times,” while a Los Angeles County sheriff’s deputy shined a
26   flashlight on his buttocks while he held his own “but[t] cheeks apart,” insufficient to state
27   a Fourth Amendment claim for relief); cf. Byrd, 629 F.3d at 1141‒42 (finding strip search
28   of male pretrial detainee unreasonable where female cadet touched detainee’s inner and
                                                    10
                                                                                 3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.51 Page 11 of 15



1    outer thighs, buttocks, and genital area with latex gloved hand through very thin boxer
2    shorts). Although the Court sympathizes with Plaintiff’s PTSD and claims of past sexual
3    abuse, he does not allege that the September 19, 2019 strip search involved any forcible
4    physical touching or potential sexual assault. See Compl. at 2-4.
5          Therefore, the Court concludes that as currently pleaded, Plaintiff’s allegations
6    against Deputy Campbell are insufficient to state plausible Fourth Amendment claim to
7    relief. See Iqbal, 556 U.S. at 678.
8                 4.     Fourteenth Amendment Claim
9          “Inmates who sue prison officials for injuries suffered while in custody may do so
10   under the Eighth Amendment’s Cruel and Unusual Punishment Clause or, if not yet
11   convicted, under the Fourteenth Amendment’s Due Process Clause.” Castro v. Cnty. of Los
12   Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016). Plaintiff alleges that the September 19,
13   2019 strip search violated his Eighth and Fourteenth Amendment rights. See Compl. at 2-
14   6. Because he was a pretrial detainee at the time, however, see id. at 8, the Eighth
15   Amendment does not apply. “[W]hen determining whether the Eighth or Fourteenth
16   Amendment governs an inmate’s claim, ‘[t]he critical juncture is conviction, either after
17   trial or ... by plea, at which point the state acquires the power to punish and the Eighth
18   Amendment is implicated.’” Resnick v. Hayes, 213 F.3d 443, 448 (9th Cir. 2000) (quoting
19   Berry v. City of Muskogee, 900 F.2d 1489, 1493 (10th Cir. 1990)).
20         Until recently, the Ninth Circuit applied a single “deliberate indifference” test when
21   analyzing claims brought by persons in custody whether they arose under the Eighth or the
22   Fourteenth Amendment. See Castro, 833 F.3d at 1068 (citing Clouthier v. Cnty. of Contra
23   Costa, 591 F.3d 1232 (9th Cir. 2010)). However, in Kingsley v. Hendrickson, 576 U.S. 389
24   (2015), the Supreme Court made clear that proof of an intent or motive to punish is not
25   required for a pretrial detainee to prevail on a claim that his due process rights were
26   violated, and concluded that “a pretrial detainee can prevail by providing only objective
27   evidence that the challenged governmental action is not rationally related to a legitimate
28   governmental objective or that it is excessive in relation to that purpose.” Id. at 398. The
                                                  11
                                                                              3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.52 Page 12 of 15



1    Ninth Circuit has interpreted Kingsley as “reject[ing] the notion that there exists a single
2    ‘deliberate indifference’ standard applicable to all § 1983 claims, whether brought by
3    pretrial detainees or by convicted prisoners.” Castro, 833 F.3d at 1069. The Ninth Circuit
4    held in Castro that an objective standard of reasonableness should apply to failure-to-
5    protect claims under the Fourteenth Amendment. Id. at 1070-71. The Ninth Circuit has
6    since extended the “objective deliberate indifference” standard to Fourteenth Amendment
7    claims of inadequate medical care. See Gordon v. Cty. of Orange, 888 F.3d 1118, 1120
8    (9th Cir. 2018).
9          It remains unclear if Kingsley’s objective deliberate indifference standard applies
10   beyond excessive force, failure-to-protect, and medical care claims to encompass all claims
11   raised by a pretrial detainee involving the conditions of his or her confinement. See Cheung
12   v. Sequeira, Civ. No. 17-00257 DKW-KSC, 2017 WL 3431586, at *3 (D. Haw. Aug. 8,
13   2017) (noting that only the Second Circuit has extended Kingsley’s holdings to all pretrial
14   detainee deliberate indifference conditions of confinement claims). After Gordon,
15   however, district courts in the Ninth Circuit have applied the objective deliberate
16   indifference standard to pretrial conditions of confinement claims generally. See, e.g.,
17   Turano v. Cnty. of Alameda, No. 17-cv-06953-KAW, 2018 WL 3054853, at *6 (N.D. Cal.
18   June 20, 2018) (finding the Ninth Circuit’s reasoning in Gordon applies to conditions of
19   confinement claims); Smith v. Cnty. of Riverside Sheriff Dept., No. EDCV 17-1969-DSF
20   (SP), 2019 WL 2880419, at *8 (C.D. Cal. Mar. 1, 2019) (finding that if plaintiff was a
21   pretrial detainee, the objective deliberate indifference standard should apply to his “broader
22   conditions of confinement claims”).
23         To state a claim for deliberate indifference under the Fourteenth Amendment, a
24   pretrial detainee must establish the following four elements:
25          (i) the defendant made an intentional decision with respect to the conditions
           under which the plaintiff was confined; (ii) those conditions put the plaintiff
26
           at substantial risk of suffering serious harm; (iii) the defendant did not take
27         reasonable available measures to abate that risk, even though a reasonable
           official in the circumstances would have appreciated the high degree of risk
28
                                                   12
                                                                               3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.53 Page 13 of 15



1          involved—making the consequences of the defendant’s conduct obvious; and
           (iv) by not taking such measures, the defendant caused the plaintiff’s injuries.
2
3    Castro, 833 F.3d at 1071. “With respect to the third element, the defendant’s conduct must
4    be objectively unreasonable.” Id. (citing Kingsley, 576 U.S. at 396). The plaintiff must
5    allege “more than negligence but less than subjective intent‒‒something akin to reckless
6    disregard.” Id. The “‘mere lack of due care by a [county] official does not deprive an
7    individual of life, liberty, or property under the Fourteenth Amendment.” Id. (quoting
8    Daniels v. Williams, 474 U.S. 327, 330‒31 (1986)).
9          Here, Plaintiff fails to allege facts sufficient to plausibly show that the September
10   19, 2019 strip search conducted by Deputy Campbell put him at substantial risk of suffering
11   serious harm, that Campbell failed to take reasonable measures to abate that risk, or that a
12   reasonable deputy in Campbell’s position would have appreciated a high risk of harm
13   existed under the circumstances. Id. Instead, Plaintiff merely concludes that the search
14   conducted by Deputy Campbell and other unnamed deputies constituted “cruel and unusual
15   punishment,” was “friv[o]lous,” and “unnecessary.” See Compl., ECF No. 1 at 3-4. But
16   without more, these types of conclusory allegations are also insufficient to state a plausible
17   Fourteenth Amendment claim. See Iqbal, 556 U.S. at 679 (“While legal conclusions can
18   provide the framework of a complaint, they must be supported by factual allegations.”); cf.
19   Belyew v. Honea, No. 2:17-CV-0508 AC P, 2020 WL 1503438, at *1‒2 (E.D. Cal. Mar.
20   30, 2020) (finding pretrial detainee’s claims of having to perform a squat-and-cough
21   procedure multiple times and despite being informed that the detainee could not bend at
22   the knee because of severe back and knee problems as retaliation for having filed
23   grievances sufficient to “support an inference of intentional harassment”), report and
24   recommendation adopted, No. 2:17-CV-0508-KJM-AC P, 2020 WL 2992038 (E.D. Cal.
25   June 4, 2020).
26   ///
27   ///
28   ///
                                                   13
                                                                               3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.54 Page 14 of 15



1            For all these reasons, the Court DISMISSES Plaintiff’s Complaint in its entirety for
2    failing to state a claim upon which § 1983 relief may be granted pursuant to 28 U.S.C.
3    § 1915(e)(2)(B)(ii) and § 1915A(b)(1). Williams, 875 F.3d at 502; Wilhelm, 680 F.3d at
4    1121.
5    III.    Conclusion and Order
6            Based on the foregoing, the Court:
7            1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
8    (ECF No. 6).
9            2.    DIRECTS the Secretary of the CDCR, or his designee, to collect from
10   Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing monthly
11   payments from his account in an amount equal to twenty percent (20%) of the preceding
12   month’s income and forwarding those payments to the Clerk of the Court each time the
13   amount in the account exceeds $10 pursuant to 28 U.S.C. Section 1915(b)(2). ALL
14   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
15   ASSIGNED TO THIS ACTION.
16           3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
17   Secretary, California Department of Corrections and Rehabilitation, P.O. Box 942883,
18   Sacramento, California, 94283-0001.
19           4.    DISMISSES Plaintiff’s Complaint in its entirety for failing to state a claim
20   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).
21           5.    GRANTS Plaintiff 45 days leave from the date of this Order in which to file
22   an Amended Complaint which cures the deficiencies of pleading noted. Plaintiff’s
23   Amended Complaint must be complete by itself without reference to his original pleading.
24   Defendants not named and any claim not re-alleged in his Amended Complaint will be
25   considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
26   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the
27   original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims
28   dismissed with leave to amend which are not re-alleged in an amended pleading may be
                                                  14
                                                                              3:19-cv-02073-AJB-NLS
     Case 3:19-cv-02073-AJB-NLS Document 7 Filed 07/28/20 PageID.55 Page 15 of 15



1    “considered waived if not repled.”).
2          If Plaintiff fails to file an Amended Complaint within 45 days, the Court will enter
3    a final Order dismissing this civil action based both on his failure to state a claim upon
4    which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2) and his failure to prosecute
5    in compliance with a court order requiring amendment. See Lira v. Herrera, 427 F.3d 1164,
6    1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the opportunity to fix his
7    complaint, a district court may convert the dismissal of the complaint into dismissal of the
8    entire action.”).
9          IT IS SO ORDERED.
10
11   Dated: July 28, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  15
                                                                              3:19-cv-02073-AJB-NLS
